The Chancellor
decided that it was no objection to the motion to appoint a receiver that a motion for leave to amend the bill was pending; unless the defect in the bill, which was sought to be remedied by amendment, was fatal, or was such as to render the bill demurrable. The chancellor also held that it was no objection to such an application, that notice of a motion to dissolve the injunction had been given. But he directed the motion for a receiver to stand over, until the defendant could have an opportunity to make his motion, in the supreme court, to set aside the judgment, and have it decided.